Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO AMENDMENT
This Final Office Action is in response to the amendment filed on January 21, 2022. The amendment to the claims is acknowledged and has been entered.
Claims 1, 29, 31, and 38 are now amended.
Claims 1–9, 29, 31–33, and 38–44 are pending.
RESPONSE TO ARGUMENTS
In response to the last Non-Final Office Action rejecting the claims over the Hosein and Van Hecke references under 35 U.S.C. § 103, the Applicant narrowed the scope of the “preset condition” in each of the claims to require “an application that is abnormally exited.” The Examiner is persuaded that neither Hosein nor Van Hecke explicitly disclose such a preset condition. (See Response 9–10). 
However, this change in scope also necessitates new grounds of rejection, which are set forth herein. Accordingly, this application is not yet in condition for allowance.
DUPLICATE CLAIM WARNING
Applicant remains advised that should claim 31 be found allowable, claim 38 will be objected to under 37 C.F.R. § 1.75 as being a substantial duplicate thereof, and vice versa. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6, 9, and 43 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 requires, yet the specification fails to disclose, displaying the icons of two different applications that have both “abnormally exited” on a docked bar (i.e., the second application and the third application), wherein a non-docked bar on the first home screen does not comprise the third application icon whose application abnormally exited. Claim 6 requires this because claim 6 refers back to “the preset condition,” and ancestor claim 1 establishes that the preset condition “comprises an application that is abnormally exited.” However, the specification never discloses this particular combination of limitations. 
Claim 9 contains new matter for a similar reason as claim 6, except that in claim 9, the offending second abnormally exited application is recited as the “fourth application” rather than the third application. 
Claims 43 contains new matter for the same reason as given above for claim 6. 
Claims 6, 9, and 43 are newly amended (by virtue of incorporating the amended limitations of their respective ancestor claims), but the Applicant has not pointed specifically to where the specification supports the specific combination of limitations set forth in each respective chain of claims, nor is written support apparent. 
Accordingly, claims 6, 9, and 43 are rejected under 35 U.S.C. § 112(a) for reciting new matter.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	VAN HECKE AND ZAMIR TEACH CLAIMS 1–3, 5–7, 29, 31–33, 38–40, AND 42–44.
Claims 1–3, 5–7, 29, 31–33, 38–40, and 42–44 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0104216 A1 (“Van Hecke”) in view of U.S. Patent Application Publication No. 2017/0249069 A1 (“Zamir”).
Claim 1
Van Hecke teaches a method comprising:
displaying the first home screen, 
“FIG. 4 illustrates graphical user interface 200 shortly after receiving an input from the user to open a drawer 240,” Van Hecke ¶ 65, while FIG. 5 illustrates the drawer 240 fully visible. Van Hecke ¶ 66.
wherein a docked bar on the first home screen comprises a first application icon corresponding to a first application; 
“[T]he systems described herein may display, via the graphical user interface, a dock that includes a subset of launch icons corresponding to the subset of recommended activities.” Van Hecke ¶ 49. Note that in Van Hecke’s disclosure, “the term ‘activity’ may refer to any application, application activity, application view, and/or activity-associated data item.” Van Hecke ¶ 31. Thus, as shown in FIGS. 4–5, “drawer 240 may be connected to dock 230,” Van Hecke ¶ 65, and dock 230 comprises several activity icons (and therefore, at least a “first” activity icon). Van Hecke ¶ 61. 
automatically determining a second application that meets a preset condition, wherein the preset condition comprises an application 
“[T]he systems described herein may dynamically modify the subset of recommended activities (e.g., during an active session with the user and the graphical user interface). Accordingly, the systems described herein may dynamically modify the dock to show the corresponding launch icons. For example, the systems described herein may dynamically modify the dock to include an additional launch icon from the set of launch icons corresponding to an additional recommended activity from the set of activities in response to determining that the additional recommended activity meets a recommendation criterion.” Van Hecke ¶ 51.
“The recommendation criterion may include any of a variety of criteria. In some examples, the systems described herein may select at least a part of the subset when the graphical user interface (and/or an application that uses the graphical user interface) is updated. In some examples, the systems described herein may select at least a part of the subset when a user takes a specific action (e.g., accessing an item related to an activity).” Van Hecke ¶ 37. 
and replacing the first application icon on the docked bar on the first home screen with a second application icon, wherein the second application icon corresponds to the second application.
“In some examples, the systems described herein may dynamically modify the dock to remove a lapsed launch icon corresponding to a lapsed activity from the dock in response to determining that the lapsed activity is not currently recommended to the user. Additionally or alternatively, these systems may remove the lapsed launch icon from the dock to make space for another activity that is recommended to the user at a higher priority.” Van Hecke ¶ 52.
Van Hecke does not appear to explicitly use, as its preset condition, the state of an application being “abnormally exited.”
Zamir, however, teaches a method comprising:
automatically determining a second application that meets a preset condition, wherein the preset condition comprises an application that is abnormally exited;
“At some point, the system may detect that the login session is being terminated. This may be as a result of normal day-to-day activities by the user, or it may be unexpected, such as in the case of application errors or crashes. In either case, before the user session is terminated, the agent walks through all of the open windows and captures a screenshot of each window as well as the window’s location and the window's process executable (along with the process launch arguments).” Zamir ¶ 24. Later, Zamir uses this information when choosing which windows to restore after the crash. See Zamir ¶¶ 35–36.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, pursuant to Zamir’s suggestion, to use an “unexpected” application error or crash as the criteria for determining a second application icon to be presented to the user, with Van Hecke’s user interface. One would have been motivated to follow Zamir’s suggestion because a crash “results in a loss of productivity for the user since the user needs to manually restore the previous session.” Zamir ¶ 3.
Claim 2
Van Hecke and Zamir teach the processing method of claim 1, 
wherein a non-docked bar on the first home screen comprises a third application icon corresponding to the second application.
As shown in FIG. 6, Van Hecke’s device is configured to dock applications that are on a non-docked bar (drawer 240) onto the dock 230, such as the “Directs” and “Video” icons.
Claim 3
Van Hecke and Zamir teach the processing method of claim 1, further comprising 
automatically determining an application corresponding to an application icon comprised on a non-docked bar on the first home screen and that meets the preset condition as the second application.
As shown in FIG. 6, Van Hecke’s device is configured to dock applications that are on a non-docked bar (drawer 240) onto the dock 230, such as the “Directs” and “Video” icons.
Claim 5
Van Hecke and Zamir teach the processing method of claim 1, 
wherein the docked bar on the first home screen further comprises a third application icon corresponding to a third application, and wherein a non-docked bar on the first home screen does not comprise the third application icon.
As shown in FIGS. 5 and 6, the dock 230 includes a camera icon corresponding to a camera application, see Van Hecke ¶ 41, yet drawer 240 does not include such an icon. Van Hecke FIGS. 5 and 6.
Claim 6
Van Hecke and Zamir teach the processing method of claim 5, further comprising 
automatically determining the third application based on applications corresponding to application icons comprised on non-docked bars on all home screens and that meets the preset condition.
“For example, the systems described herein may select a camera application based on the appointment being for a celebratory event such as a birthday or a wedding.” Van Hecke ¶ 41.
Van Hecke does not explicitly disclose that the corresponding third application meets “the” preset condition, where “the” preset condition refers back to the abnormally exited application of claim 1. In other words, Van Hecke does not explicitly disclose making the icons for two abnormally exited applications available.
Zamir, however, teaches restoring icons for two abnormally exited applications, because Zamir “walks through all of the open windows and captures a screenshot of each window as well as the window’s location and the window's process executable (along with the process launch arguments).” Zamir ¶ 24. Later, Zamir uses this information when choosing which windows to restore after the crash. See Zamir ¶¶ 35–36.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, pursuant to Zamir’s suggestion, to use an “unexpected” application error or crash as the criteria for determining a second application icon to be presented to the user, with Van Hecke’s user interface. One would have been motivated to follow Zamir’s suggestion because a crash “results in a loss of productivity for the user since the user needs to manually restore the previous session.” Zamir ¶ 3.
Claim 7
Van Hecke and Zamir teach the processing method of claim 1, further comprising 
keeping an application icon comprised on a non-docked bar on the first home screen unchanged.
“While the dock may include the subset of launch icons corresponding to the subset of recommended activities, in some examples the dock may include additional elements. For example, the dock may include launch icons for statically set activities. Additionally or alternatively, the dock may include one or more user-pinned launch icons.” Van Hecke ¶ 53 (emphasis added).
Claim 29
Claim 29 is directed to a computer program product that stores substantially the same instructions as the method of claim 1, and is therefore rejected according to the same findings and rationale as set forth above in claim 1, taken in conjunction with Van Hecke’s explicit teaching of the computer-readable medium itself. See Van Hecke ¶ 75.
Claim 31
Claim 31 is directed to an apparatus with a processor and a memory that stores substantially the same instructions as the method of claim 1, and is therefore rejected according to the same findings and rationale as set forth above in claim 1, taken in conjunction with Van Hecke’s explicit teaching of the apparatus itself. See Van Hecke ¶¶ 12–13.
Claim 32
Van Hecke and Zamir teach apparatus of claim 31, further comprising 
a display coupled to the processor and the memory and configured to display the first home screen.
“As shown in FIG. 7, system 700 may include a computing device 702. Computing device 702 may include a graphical user interface 720.” Van Hecke ¶ 68. “Receiving module 710 may then receive, via graphical user interface 720, an input 716 to view a drawer 724 that includes each of launch icons 711. Finally, presentation module 712 may present, via graphical user interface 720, drawer 724 in response to receiving input 716.” Van Hecke ¶ 68.
Claim 33
Van Hecke and Zamir teach the apparatus of claim 31, 
wherein the apparatus is a wireless terminal.
As shown in FIG. 6, one of the applications in drawer 240 includes a “Find Wi-Fi” icon. Van Hecke FIG. 6. In addition, Zamir explicitly teaches the wireless hardware for interfacing with a wireless network. See Zamir ¶¶ 38–40.
Claims 38–40 and 42–44
Claims 38–40 and 42–44 are directed to a terminal programmed to perform substantially the same computer implemented method as claims 1–3 and 5–7, and are therefore rejected according to the same findings and rationale as provided above for those claims. 
 II.	VAN HECKE, ZAMIR, AND PETERSON TEACH CLAIMS 4 AND 41.
Claims 4 and 41 are rejected under 35 U.S.C. § 103 as being unpatentable over Van Hecke in view of Zamir as applied to claims 1 and 38 above, and further in view of U.S. Patent Application Publication No. 2017/0344194 A1 (“Peterson”).
Claim 4
Van Hecke and Zamir teach the processing method of claim 1, and although Van Hecke teaches recommending applications according to various pre-determined policies, neither reference appears to explicitly disclose the policy screen described in claim 4.
Peterson, however, teaches a method comprising:
detecting a first operation of a user; 
“Selector 406 may be selected to enter an edit mode in which the user may rearrange the elements of the arrangement 400 relative to each other as presented on the display.” Peterson ¶ 53.
displaying, in response to the first operation, a screen comprising policy options; 
“In some embodiments, the UI 1000 may even be presented responsive to selection of a selector such as the selector 406 described above.” Peterson ¶ 63 (referring to FIG. 10).
detecting a selection operation on the policy options; 
As shown in FIG. 10, UI 1000 includes “a corresponding check box 1004 next to each element noted in the list 1002,” and “a corresponding check box 1008 next to each element noted in the list 1006.” Peterson ¶ 64.
and determining the preset condition based on a policy option indicated by the selection operation.
“UI 1000 may include a first list 1002 of elements to present in a particular context/situation that has been identified, where each element in the list 1002 may be selected for presentation based on selection of a corresponding check box 1004 next to each element noted in the list 1002,” and similarly, the user may set the conditions enumerated in the second list 1006 using the checkboxes 1008. Peterson ¶ 64. Peterson’s method will then decide which applications to show according to the criteria set therein. See Peterson ¶¶ 42–43.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Van Hecke’s method of displaying relevant icons by adding a screen that allows the user to fine-tune those recommendations, as taught by Peterson. One would have been motivated to combine Peterson with Van Hecke because this would provide greater control and flexibility over the recommendation systems described therein.
Claim 41
Claim 41 is directed to a terminal configured to perform the same method as claim 4, and is therefore rejected according to the same findings and rationale as provided above for the rejection of claim 4.
III.	VAN HECKE, ZAMIR, AND HEUMESSER TEACH CLAIMS 8 AND 9.
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Van Hecke and Zamir as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0097506 A1 (“Heumesser”).
Claim 8
Van Hecke, as combined with Zamir, teaches the processing method of claim 1, further comprising: 
detecting a user operation of switching from the first home screen to the second home screen; and displaying, in response to the user operation, the second home screen, 
“FIG. 6 illustrates graphical user interface 200 with drawer 240 partially scrolled” to reveal additional icons not shown on the first page of the drawer 240. Van Hecke ¶ 67.
wherein a docked bar on the second home screen comprises a fourth application icon corresponding to a fourth application
“As shown in FIG. 6, dock 230 may remain visible at the bottom of the display area even as the contents of drawer 240 continue to scroll (e.g., allowing the user to scroll through drawer 240 without dock 230 disappearing).” Van Hecke ¶ 67.
Van Hecke and Zamir do not explicitly disclose that a fourth application on a docked bar on a second home screen is one that was not anywhere on the first home screen.1 
Heumesser teaches:
detecting a user operation of switching from the first home screen to the second home screen; 
“FIG. 2 illustrates a switch from one desktop 1 (‘D2’ in the example of FIG. 2) to another desktop 1′ (‘D3’ in FIG. 2).” Heumesser ¶ 48.
and displaying, in response to the user operation, the second home screen, wherein a docked bar on the second home screen comprises a fourth application icon corresponding to a fourth application, and wherein the first home screen does not comprise the fourth application icon.
“As can be seen in the example of FIG. 2, different link icons 3' (‘E’ and ‘F’) are displayed at different locations in the new desktop 1'. Similarly, different task icons 6′ and application windows 8′ are displayed in the new desktop 1′.” Heumesser ¶ 50.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Hecke’s dock 230 to display different icons on different pages, per Heumesser’s suggestion to do so. One would have been motivated to combine Heumesser with Van Hecke and Zamir because Heumesser’s arrangement allows the user to fully separate and distinguish the different pages, which may be useful if the user wishes to dedicate each page to a different activity.
Claim 9
Van Hecke, Zamir, and Heumesser teach the processing method of claim 8, further comprising 
automatically determining an application corresponding to an application icon comprised on a non-docked bar on the second home screen and that meets the preset condition as the fourth application.
“The systems described herein may select the set of activities . . . as a part of loading the graphical user interface . . . and/or dynamically modify the subset of recommended activities in response to user activity, the state of the graphical user interface, new contextual information, and/or the passage of time.” Van Hecke ¶ 36.
Van Hecke does not explicitly disclose that the corresponding fourth application meets “the” preset condition, where “the” preset condition refers back to the abnormally exited application of claim 1. In other words, Van Hecke does not explicitly disclose making the icons for two abnormally exited applications available.
Zamir, however, teaches restoring icons for two abnormally exited applications, because Zamir “walks through all of the open windows and captures a screenshot of each window as well as the window’s location and the window's process executable (along with the process launch arguments).” Zamir ¶ 24. Later, Zamir uses this information when choosing which windows to restore after the crash. See Zamir ¶¶ 35–36.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, pursuant to Zamir’s suggestion, to use an “unexpected” application error or crash as the criteria for determining a second application icon to be presented to the user, with Van Hecke’s user interface. One would have been motivated to follow Zamir’s suggestion because a crash “results in a loss of productivity for the user since the user needs to manually restore the previous session.” Zamir ¶ 3.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Van Hecke discloses that dock 230 comprises icons not included in the first page of drawer 240, but, as understood by the Examiner, claim 8 requires the dock on the second home screen to feature at least one “fourth icon” that isn’t displayed anywhere in the first home screen, including the first home screen’s docked bar, first home screen’s docked bar is indeed part of the first home screen.